Abatement Order filed April 14, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00977-CV
                                   ____________

                         DONAL S. CLARK, Appellant

                                         V.

                           24/7 GRILL, LLC, Appellee


                    On Appeal from the 10th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 13-CV-1262

                            ABATEMENT ORDER

      Notice was filed on March 25, 2015 that C. Michael Orr, part owner of
appellee, is in bankruptcy. Tex. R. App. P. 8.1. According to the notice, on March
20, 2015, Orr petitioned for voluntary bankruptcy protection in the United States
Bankruptcy Court for the Western District of Texas under case number 15-10390.
A bankruptcy suspends the appeal from the date when the bankruptcy petition is
filed until the appellate court reinstates the appeal in accordance with federal law.
Tex. R. App. P. 8.2. Accordingly, we ORDER the appeal abated.
      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM